*188The Court, through
Judge Morsell,
pronounced the following decision:
After reviewing the arguments which had been presented and citing various authorities, said that the President of the United States has the power to grant a conditional pardon, as in this case, for a capital offence. If he had succeeded in showing that the President possessed this power the penitentiary of all others would seem to be the most suitable place.
It had been argued that the penitentiary was for persons convicted of offences punishable with imprisonment and labor under the laws of the United States, or of the District of Columbia. Although the penitentiary is principally for the purpose of punishment in enumerated cases as therein prescribed, yet as it was built by the United States, and is in charge of United States officers, paid by the United States, and of course is under the government and control of the United States. He supposed, as the President, on whom the pardoning power is conferred by the Constitution, has the right to commute punishment in capital cases, he has a right, as a sequence, to use the penitentiary for that purpose. Therefore the application must be discharged; it could not be sustained; the habeas corpus must be refused, and Wells will remain in the penitentiary.